{¶ 20} I concur in the majority's analysis and conclusion Appellant's second and third assignments of error are moot.
 {¶ 21} I also concur in the majority's disposition of Appellant's first assignment of error but do not find the Appellant's failure to allege one or more of the grounds enumerated in R.C. 2711.10 in her Civ.R. 60(B) motion determinative of the issue. I do not agree with overruling Appellant's first assignment of error on the basis of waiver. Nevertheless, I concur with the majority's disposition of this assignment because I find the Franklin County Common Plea Court's judgment entry of November 10, 2005, dissolving the receivership was a valid, enforceable judgment and operated as law of the case, at a minimum, until it was declared null and void by that same court in its August 6, 2006 judgment.1
1 Based on the decision of the Tenth District Court of Appeals, the November 10, 2005 judgment remains the law of the case. *Page 1